FREEDMAN, P. J. (concurring).
I concur in the result upon the ground that, whether or not the operation of the passenger elevator was suspended for a longer time than was, absolutely necessary to make needed repairs, as provided for by the terms of the lease, was a question of fact to be determined by the trial court from all the testimony given, and proper inferences to be drawn therefrom, and that, he having found in favor of the plaintiff upon that question, his judgment should not be disturbed.